Order
PER CURIAM.
D.A.B., Jr., appeals from the judgment of the Circuit Court of Clay County terminating his parental rights to his minor son, D.A.B.
In his sole point on appeal, the appellant contends that the juvenile court erred in terminating his parental rights, pursuant *904to § 211.447.4(l)(b), for abandoning D.A.B., because it was against the weight of the evidence in that the clear weight of the evidence established that he had not failed to support or communicate with D.A.B. for a period of six months immediately preceding the filing of the petition for termination, as required by § 211.447.4(l)(b).
Affirmed. Rule 84.16(b).